             Case 2:19-cv-00301-RSL Document 157 Filed 08/25/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                  NO. C19-0301RSL
 9                        Plaintiff,
10
                                                             ORDER REGARDING AMERICAN
                    v.                                       MARRIAGE MINISTRIES’
11
                                                             AMENDED MOTION TO SEAL
      MAURICE KING, et al.,
12                        Defendants.
13

14

15          This matter comes before the Court on American Marriage Ministries’ requests to seal
16
     documents submitted as part of its response to plaintiff’s motion for summary judgment. The
17
     motion to seal initially sought permission to file the response memorandum and sixteen exhibits
18
     under seal. See Dkt. # 121-123. After further consultation between the parties, American
19

20   Marriage Ministries (“AMM”) has gradually reduced the scope of the redactions and/or the

21   number of exhibits it seeks to have filed under seal. See Dkt. # 134-141 and Dkt. # 146-150.
22   Having reviewed the memoranda, declarations, and exhibits submitted by the parties, the Court
23
     finds as follows:
24
            (1) A redacted version of AMM’s opposition memorandum had been filed for public
25
     viewing at Dkt. # 119. The unredacted version, Dkt. # 122, will remain under seal because the
26

27
     ORDER REGARDING AMENDED
28   MOTION TO SEAL - 1
             Case 2:19-cv-00301-RSL Document 157 Filed 08/25/20 Page 2 of 3



 1   redactions are fairly minimal. The Court notes, however, that AMM redacted information only
 2   because plaintiff designated it as “Confidential” or “Attorney’s Eyes Only” during discovery.
 3
     Plaintiff made no effort to justify its designations or otherwise satisfy its burden under LCR 5(g).
 4
     To the extent the redacted information is key to the claims at issue in the motion for summary
 5

 6   judgment - for example, to the extent the documents are relevant to AMM’s claim that plaintiff

 7   intentionally misdirected internet users looking for AMM through the improper use of AMM’s
 8   trade name or mark - the Court is not bound by plaintiff’s unilateral designations.
 9
            (2) AMM, with the concurrence of plaintiff, has withdrawn its request that Exhibits 3, 4,
10
     6, 7, 9-13, 19, 20, 23, and 24 be filed under seal. Redacted, publicly available versions of those
11
     exhibits have been filed at Dkt. # 147. Plaintiff justifies the redactions on the ground that the
12

13   information is irrelevant to the issues raised in the motion for summary judgment, such that the

14   redactions will in no way impede the public’s understanding of the case. The unredacted
15   versions of the Exhibits will therefore remain under seal. If, however, the Court finds that the
16
     information is relevant, it will not be bound by plaintiff’s unilateral and unsupported
17
     confidentiality designations.
18
            (3) With regards to Exhibits 5 and 14, plaintiff has submitted redacted versions for public
19

20   viewing at Dkt. # 145-1 and # 145-2. The unredacted versions of the Exhibits will remain under

21   seal because the redactions are fairly minimal. Plaintiff argues that the information redacted
22   from these exhibits is sensitive, confidential, and/or trade secret. While some of the redacted
23
     information reveals business relationships, pricing, and other confidential information worthy of
24
     protection, at least some of the redacted material appears to be highly relevant to the issue of
25
     whether plaintiff intentionally used AMM’s trade name and mark to siphon business away from
26

27
     ORDER REGARDING AMENDED
28   MOTION TO SEAL - 2
             Case 2:19-cv-00301-RSL Document 157 Filed 08/25/20 Page 3 of 3



 1   a competitor. To the extent the redacted information is key to the claims at issue in the motion
 2   for summary judgment, the public’s interest may outweigh plaintiff’s concern that the
 3
     information could be used to gain an unfair advantage in business.
 4
            (4) With regards to Exhibit 8, plaintiff states only that it “has no objection to AMM’s
 5

 6   Motion to Seal.” Dkt. # 143 at 1. That statement in no way justifies a seal. A review of the

 7   document suggests that it may well be relevant to the issues raised by the summary judgment
 8   motion and that the information contained therein has nothing to do with the types of
 9
     commercially sensitive information courts generally protect, such as customer or price lists, sales
10
     projections, or marketing plans. At this stage, the Court will allow the document (Dkt. # 149) to
11
     remain under seal, but again with the caveat that plaintiff’s claim of confidentiality may give
12

13   way to the public’s need for access if the information is critical to understanding the issues.

14

15          For all of the foregoing reasons, Dkt. # 122, 123, 136-141, and 148-150 will remain under
16
     seal. Redacted versions of all of the documents except Exhibit 8 are available for public viewing.
17
     If a full and fair consideration of the issues raised in the motion for summary judgment requires
18
     disclosure of the redacted information and if its protected nature is not apparent, the Court will
19

20   not be constrained by plaintiff’s unilateral confidentiality designations.

21

22          Dated this 25th day of August, 2020.
23
                                                A
24                                              Robert S. Lasnik
                                                United States District Judge
25

26

27
     ORDER REGARDING AMENDED
28   MOTION TO SEAL - 3
